     Case 1:20-cv-00207-NONE-SAB Document 18 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VANESSA JAMES,                                    No. 1:20-cv-00207-NONE-SAB

12                       Plaintiff,

13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14    DRIVETIME OF FRESNO,                              DEFENDANT’S MOTION TO COMPEL
                                                        ARBITRATION AND STAY ACTION
15                       Defendant.
                                                        (Doc. Nos. 8, 17)
16

17

18          On March 25, 2020, defendant Drivetime of Fresno filed a motion to compel arbitration

19   and stay this action which was referred to the United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302. (Doc. No. 16.)

21          On February 4, 2021, the assigned magistrate judge filed findings and recommendations

22   recommending that defendant’s motion to compel arbitration and stay this action be granted.

23   (Doc. No. 17.) First, the assigned magistrate judge found that “the clause [in the ‘Miscellaneous’

24   provision] which makes the agreement void upon a finding that the ‘No Class Actions or Private

25   Attorney General Actions’ is limited or void only applies to class action or PAGA claims, not to

26   individual claims such as those raised in this action.” (Id. at 11:15–17.) Second, the assigned

27   magistrate judge determined that “the PAGA waiver is severable and, since no PAGA claim is

28   brought in this action, to hold otherwise would violate the ‘liberal federal policy favoring
                                                       1
     Case 1:20-cv-00207-NONE-SAB Document 18 Filed 03/01/21 Page 2 of 2


 1   arbitration.’” (Id. at 12:27–28 (citations omitted).) The findings and recommendations were

 2   served on the parties and contained notice that any objections to the findings and

 3   recommendations were to be filed within fourteen (14) days from the date of service. (Id.) The

 4   period for filing objections has passed and no objections have been filed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 7   and recommendations to be supported by the record and proper analysis. Accordingly, IT IS

 8   HEREBY ORDERED that:

 9          1.      Defendant’s motion to compel arbitration and stay this action is GRANTED;

10          2.      This matter is STAYED pending the completion of arbitration; and

11          3.      The parties shall file a joint notice of the status of arbitration every one-hundred

12   and twenty (120) days until the stay of this matter is lifted.

13   IT IS SO ORDERED.
14
        Dated:     March 1, 2021
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
